Case 2:20-cv-09091-PA-AS Document 62 Filed 08/23/21 Page 1 of 16 Page ID #:3029



1    Rollin A. Ransom (State Bar No. 196126)
     rransom@sidley.com
2    Lauren M. De Lilly (State Bar No. 301503)
     ldelilly@sidley.com
3    Paula C. Salazar (State Bar No. 327349)
     psalazar@sidley.com
4    SIDLEY AUSTIN LLP
     555 West Fifth Street
5    Los Angeles, CA 90013
     Telephone: (213) 896-6000
6    Facsimile: (213) 896-6600
7    Attorneys for Defendant Thrive
     Causemetics, Inc.
8
                               UNITED STATES DISTRICT COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
11   THRIVE NATURAL CARE, INC.,                  Case No. 2:20-cv-9091-PA-AS
12               Plaintiff,                      Hon. Percy Anderson
13         v.                                    DEFENDANT THRIVE
                                                 CAUSEMETICS, INC.’S
14   THRIVE CAUSEMETICS, INC.,                   MEMORANDUM IN SUPPORT OF
                                                 EVIDENTIARY OBJECTIONS IN
15               Defendant.                      OPPOSITION TO PLAINTIFF’S
                                                 MOTION FOR PARTIAL
16                                               SUMMARY JUDGMENT
17                                               Date: September 13, 2021
                                                 Time: 1:30 p.m.
18                                               Place: Courtroom 9A
19
20
21
22
23
24
25
26
27
28

      DEFENDANT THRIVE CAUSEMETICS, INC.’S MEMORANDUM IN SUPPORT OF EVIDENTIARY
      OBJECTIONS IN OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 62 Filed 08/23/21 Page 2 of 16 Page ID #:3030



1          Pursuant to § II.A.5 of the Civil Trial Scheduling Order in this action (ECF No.
2    19) (the “CTS Order”), Defendant Thrive Causemetics, Inc. (“TCI”) respectfully
3    submits this memorandum in support of TCI’s evidentiary objections to the evidence
4    submitted by Plaintiff Thrive Natural Care, Inc. (“TNC”) in support of TNC’s motion
5    for partial summary judgment (ECF No. 40). As required by the CTS Order, this
6    memorandum tracks the paragraph numbers of TNC’s Statement of Uncontroverted
7    Facts and Conclusions of Law in Support of Motion for Partial Summary Judgment
8    (Dkt. No. 34-8) (“Separate Statement”).
9          Separate Statement Paragraph 5:
10         Objection to Exhibits J and K to the Declaration of Alex McIntosh and Exhibit
11   B to the Declaration of Rob Wallace on the grounds that neither declarant has laid an
12   adequate foundation for or established the authenticity of the exhibits. See Fed. R.
13   Evid. 602, 901. For example, Google advises that its search results are influenced by
14   and based on, among other things, the user’s “past Search history.” See
15   https://www.google.com/search/howsearchworks/ algorithms/ (last visited Aug. 15,
16   2021) (“we may also personalize your results using information about your recent
17   Search activity”). Mr. McIntosh and Mr. Wallace have failed to lay an adequate
18   (indeed, any) foundation as to how they conducted the referenced searches, including
19   whether their prior search history included searches targeting TCI or its founder, or
20   whether such search history is representative of any/every member of the public.
21   Other foundational and authenticating information, such as date and time, is also
22   lacking. See, e.g., Smets v. Winter, No. CV 05-06461 DDP (FMOx), 2008 WL
23   4381618, at *4 (C.D. Cal. Sept. 25, 2008) (excluding internet printouts on foundation
24   and authenticity grounds when proponent failed to provide information regarding
25   circumstances of printing, including dates).
26         Objection to paragraphs 41 and 42 in the Declaration of Alex McIntosh on the
27   ground that the best evidence of any authenticated search results for which a proper
28   foundation could be laid are the results themselves; Mr. McIntosh’s characterizations
                                                -2-
      DEFENDANT THRIVE CAUSEMETICS, INC.’S MEMORANDUM IN SUPPORT OF EVIDENTIARY
      OBJECTIONS IN OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 62 Filed 08/23/21 Page 3 of 16 Page ID #:3031



1    of search results (even if the search results were otherwise admissible, which they are
2    not) violates the best evidence rule. See Fed. R. Evid. 1002.
3          Objection to paragraph 43 in the Declaration of Alex McIntosh on foundation,
4    authenticity, and best evidence grounds to the extent he relies on Exhibits J and K and
5    paragraphs 41 and 42 for the reasons set forth above. See Fed. R. Evid. 602, 901,
6    1002. Further objection to paragraph 43 in the Declaration of Alex McIntosh on
7    foundation grounds in that he lacks foundation to speculate about what may happen
8    “[i]f someone hears from a friend” about TNC, about what the “chances are” that a
9    person may use a particular search engine or employ a particular search strategy, or
10   about any search results that would be returned in his hypothetical scenario. See Fed.
11   R. Evid. 602.
12         Objection to paragraph 10 in the Declaration of Rob Wallace on foundation,
13   authenticity, and best evidence grounds to the extent he relies on Exhibit B for the
14   reasons set forth above (including the “Examples” from Exhibit B depicted in
15   paragraph 10). See Fed. R. Evid. 602, 901, 1002. Further objection to paragraph 10
16   in the Declaration of Rob Wallace on foundation grounds in that he lacks foundation
17   to testify as to what is “almost certain” a consumer conducting a hypothetical search is
18   “likely” to see. See Fed. R. Evid. 602.
19         Separate Statement Paragraph 7:
20         Objection to paragraph 7 in the Declaration of Alex McIntosh on the ground
21   that the best evidence of TNC’s packaging is the packaging itself; Mr. McIntosh’s
22   (mis)characterization of that packaging violates the best evidence rule. See Fed. R.
23   Evid. 1002. Notably, the examples he depicts in paragraph 7 do not support his claim
24   that the products include “additional references to THRIVE on the bottle or package,”
25   other than the single reference on the package front.
26         Separate Statement Paragraph 8:
27         Objection to paragraph 8 in the Declaration of Alex McIntosh on the ground
28   that the best evidence of TNC’s “marketing and advertising” is the marketing and
                                              -3-
      DEFENDANT THRIVE CAUSEMETICS, INC.’S MEMORANDUM IN SUPPORT OF EVIDENTIARY
      OBJECTIONS IN OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 62 Filed 08/23/21 Page 4 of 16 Page ID #:3032



1    advertising itself; Mr. McIntosh’s characterization of those materials violates the best
2    evidence rule. See Fed. R. Evid. 1002.
3           Separate Statement Paragraph 10:
4           Objection to paragraph 10 in the Declaration of Alex McIntosh on the ground
5    that he has not laid any foundation – no study, no source data, no reporting
6    mechanism, no basis whatsoever – for his statement that women form a sizable part or
7    majority of TNC’s customer base, for the percentage of purchasers on Amazon who
8    are women, or that “early adopters of and advocates for” TNC at Whole Foods were
9    women. See Fed. R. Evid. 602, 901. Moreover, to the extent Mr. McIntosh’s
10   statement is based on information that provided to him by others, it is inadmissible
11   hearsay and no exception is applicable. See Fed. R. Evid. 802.
12          Separate Statement Paragraph 11:
13          Objection to paragraph 14 in the Declaration of Alex McIntosh on the ground
14   that he has provided no foundation (again, no study, no source data, no survey results,
15   no basis whatsoever) as to his statements respecting what is “key” to TNC’s
16   customers or which customers are “interested” in TNC’s products or why. See Fed. R.
17   Evid. 602, 901.
18          Objection to paragraphs 16 and 17 in the Declaration of Alex McIntosh on the
19   ground that the best evidence of third-party “coverage” relating to TNC are the videos,
20   “features,” and articles themselves; Mr. McIntosh’s characterization of those materials
21   violates the best evidence rule. See Fed. R. Evid. 1002. Further objection to
22   paragraph 16 and 17 in the Declaration of Alex McIntosh on the ground that he has
23   not laid any foundation for his claim as to the number of Amazon employees or
24   customers with whom Amazon shared a marketing video, or as to the number of
25   “media impressions” generated by TNC. See Fed. R. Evid. 602, 901. Moreover, to
26   the extent Mr. McIntosh’s statement is based on information that provided to him by
27   others, it is inadmissible hearsay and no exception is applicable. See Fed. R. Evid.
28   802.
                                                -4-
      DEFENDANT THRIVE CAUSEMETICS, INC.’S MEMORANDUM IN SUPPORT OF EVIDENTIARY
      OBJECTIONS IN OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 62 Filed 08/23/21 Page 5 of 16 Page ID #:3033



1          Separate Statement Paragraph 12:
2          Objection to paragraph 14 in the Declaration of Alex McIntosh on the ground
3    that he has provided no foundation (again, no study, no source data, no survey results,
4    no basis whatsoever) as to his statements respecting what is “key” to TNC’s
5    customers or which customers are “interested” in TNC’s products or why. See Fed. R.
6    Evid. 602, 901.
7          Separate Statement Paragraph 13:
8          Objection to paragraphs 16 and 17 in the Declaration of Alex McIntosh on the
9    ground that the best evidence of third-party “coverage” relating to TNC are the videos,
10   “features,” and articles themselves; Mr. McIntosh’s characterization of those materials
11   violates the best evidence rule. See Fed. R. Evid. 1002. Further objection to
12   paragraph 16 and 17 in the declaration of Alex McIntosh on the ground that he has not
13   laid any foundation for his claim as to the number of Amazon employees or customers
14   with whom Amazon shared a marketing video, or as to the number of “media
15   impressions” generated by TNC. See Fed. R. Evid. 602, 901. Moreover, to the extent
16   Mr. McIntosh’s statement is based on information that provided to him by others, it is
17   inadmissible hearsay and no exception is applicable. See Fed. R. Evid. 802.
18         Separate Statement Paragraph 18:
19         Objection to paragraph 23 in the Declaration of Alex McIntosh on the ground
20   that he lacks foundation to testify as to resolution of TNC’s alleged challenges to third
21   parties with respect to use of “THRIVE,” as he testified in his deposition that he was
22   generally unaware of the terms of resulting settlement agreements because “[TNC’s]
23   counsel has handled both the communications as well as the negotiations”
24   Declaration of Lauren M. De Lilly in support of Def.’s Opp. to Pl.’s Mot. for Summ.
25   J., Ex. 1 at 58:11-23, and Mr. McIntosh has in no event laid a foundation as to
26   whether any of those third parties have discontinued sales of any products or use of
27   any particular trademarks. See Fed. R. Evid. 602, 901. Moreover, the settlement
28
                                                -5-
      DEFENDANT THRIVE CAUSEMETICS, INC.’S MEMORANDUM IN SUPPORT OF EVIDENTIARY
      OBJECTIONS IN OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 62 Filed 08/23/21 Page 6 of 16 Page ID #:3034



1    agreements are in all events the best evidence of their contents. See Fed. R. Evid.
2    1002.
3            Objection to paragraph 24 in the Declaration of Alex McIntosh on the ground
4    that he lacks foundation to testify as to the results of a search of United States Patent
5    and Trademark Office (“PTO”) records, including because Mr. McIntosh does not
6    state that he conducted the search or when the search was conducted, or that he is
7    qualified to search or analyze PTO records. See Fed. R. Evid. 602, 901.
8            Separate Statement Paragraph 22:
9            Objection to Exhibit E to the Declaration of Stephen McArthur, to the extent it
10   is offered for the truth of the statements or conclusions made therein by the Examining
11   Attorney at the PTO, on the grounds that the exhibit constitutes inadmissible hearsay
12   and no exception is applicable. See Fed. R. Evid. 802.
13           Separate Statement Paragraph 27:
14           Objection to paragraph 25 in the Declaration of Alex McIntosh on the ground
15   that the best evidence of the contents of Ms. Bodnar’s e-mail is the e-mail itself; Mr.
16   McIntosh’s (mis)characterization of that e-mail violates the best evidence rule. See
17   Fed. R. Evid. 1002.
18           Separate Statement Paragraph 31:
19           Objection to Exhibit H to the Declaration of Stephen McArthur, to the extent it
20   is offered for the truth of the statements or conclusions made therein by the Examining
21   Attorney at the PTO, on the grounds that the exhibit constitutes inadmissible hearsay
22   and no exception is applicable. See Fed. R. Evid. 802.
23           Separate Statement Paragraph 32:
24           Objection to Exhibit H to the Declaration of Stephen McArthur, to the extent it
25   is offered for the truth of the statements or conclusions made therein by the Examining
26   Attorney at the PTO, on the grounds that the exhibit constitutes inadmissible hearsay
27   and no exception is applicable. See Fed. R. Evid. 802.
28
                                                 -6-
      DEFENDANT THRIVE CAUSEMETICS, INC.’S MEMORANDUM IN SUPPORT OF EVIDENTIARY
      OBJECTIONS IN OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 62 Filed 08/23/21 Page 7 of 16 Page ID #:3035



1          Separate Statement Paragraph 32:
2          Objection to Exhibit J to the Declaration of Stephen McArthur, to the extent it
3    is offered for the truth of the statements or conclusions made therein by the Examining
4    Attorney at the PTO, on the grounds that the exhibit constitutes inadmissible hearsay
5    and no exception is applicable. See Fed. R. Evid. 802.
6          Separate Statement Paragraph 33:
7          Objection to Exhibit K to the Declaration of Stephen McArthur, to the extent it
8    is offered for the truth of the statements or conclusions made therein by the Examining
9    Attorney at the PTO, on the grounds that the exhibit constitutes inadmissible hearsay
10   and no exception is applicable. See Fed. R. Evid. 802.
11         Separate Statement Paragraph 40:
12         Objection to paragraph 29 in the Declaration of Alex McIntosh and to
13   statements attributed to Mr. McIntosh in Exhibit A, Depo. Ex. 33 to the Declaration of
14   Stephen McArthur, to the extent offered for the truth of the statements made by Mr.
15   McIntosh in his discussion with Ms. Bodnar, on the grounds that the declaration
16   testimony and exhibit constitute inadmissible hearsay and no exception is applicable.
17   See Fed. R. Evid. 802.
18         Separate Statement Paragraph 43:
19         Objection to paragraph 32 in the Declaration of Alex McIntosh on the ground
20   that he has not laid any foundation for his testimony regarding the products of TCI
21   (among other things, he does not claim to have ever purchased or used – or even seen
22   – any of them). See Fed. R. Evid. 602, 901. Moreover, his testimony that the
23   products are “Infringing Skincare Products” reflects impermissible opinion testimony
24   from a lay witness, including because it is not rationally based on Mr. McIntosh’s own
25   perception. See Fed. R. Evid. 701.
26         Separate Statement Paragraph 44:
27         Objection to the second and third sentences in paragraph 29 in the Declaration
28   of Alex McIntosh and to Exhibit N to the Declaration of Alex McIntosh on the
                                              -7-
      DEFENDANT THRIVE CAUSEMETICS, INC.’S MEMORANDUM IN SUPPORT OF EVIDENTIARY
      OBJECTIONS IN OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 62 Filed 08/23/21 Page 8 of 16 Page ID #:3036



1    grounds that recitation of goods in TNC’s pending trademark application is being
2    offered for the truth of that out-of-court statement, and therefore constitutes
3    inadmissible hearsay to which no exception is applicable. See Fed. R. Evid. 802.
4          Separate Statement Paragraph 47:
5          Objection to paragraph 34 in the Declaration of Alex McIntosh on the ground
6    that the best evidence of TNC’s packaging is the packaging itself; Mr. McIntosh’s
7    (mis)characterization of that packaging violates the best evidence rule. See Fed. R.
8    Evid. 1002. Objection to paragraph 35 in the Declaration of Alex McIntosh on the
9    ground that he has not laid any foundation for his testimony regarding the “similarity”
10   of the products of TNC and TCI (he does not claim to have used the latter), much less
11   for his speculation as to what “consumers would believe” or what “consumers may be
12   likely to believe,” see Fed. R. Evid. 602, 901, and his declaration therefore reflects
13   impermissible opinion testimony from a lay witness, including because it is not
14   rationally based on Mr. McIntosh’s own perception, see Fed. R. Evid. 701.
15         Separate Statement Paragraph 48:
16         Objection to Exhibits J and K to the Declaration of Alex McIntosh and Exhibit
17   B to the Declaration of Rob Wallace on the grounds that neither declarant has laid an
18   adequate foundation for or established the authenticity of the exhibits. See Fed. R.
19   Evid. 602, 901. For example, Google advises that its search results are influenced
20   based on, among other things, the user’s “past Search history.” See
21   https://www.google.com/search/howsearchworks/ algorithms/ (last visited Aug. 15,
22   2021) (“we may also personalize your results using information about your recent
23   Search activity”). Mr. McIntosh and Mr. Wallace have failed to lay an adequate
24   (indeed, any) foundation as they conducted the referenced searches, including whether
25   their prior search history included searches targeting Thrive Causemetics, Inc. or its
26   founder, or whether such search history is representative of any/every member of the
27   public. Other foundational and authenticating information, such as date and time, is
28   also lacking. See, e.g., Smets v. Winter, No. CV 05-06461 DDP (FMOx), 2008 WL
                                                -8-
      DEFENDANT THRIVE CAUSEMETICS, INC.’S MEMORANDUM IN SUPPORT OF EVIDENTIARY
      OBJECTIONS IN OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 62 Filed 08/23/21 Page 9 of 16 Page ID #:3037



1    4381618, at *4 (C.D. Cal. Sept. 25, 2008) (excluding internet printouts on foundation
2    and authenticity grounds when proponent failed to provide information regarding
3    circumstances of printing, including dates).
4            Objection to paragraphs 41 and 42 in the declaration of Alex McIntosh and
5    paragraphs 10 and 11 in the declaration of Rob Wallace on foundation, authenticity,
6    and best evidence grounds to the extent they rely on Exhibits J and K (in the case of
7    Mr. McIntosh) and Exhibit B (in the case of Mr. Wallace, including the “Examples”
8    from Exhibit B depicted in paragraph 10) for the reasons set forth above. See Fed. R.
9    Evid. 602, 901. Further objection to the same paragraphs on the ground that the best
10   evidence of any authenticated search results for which a proper foundation could be
11   laid are the results themselves; Mr. McIntosh’s and Mr. Wallace’s respective
12   characterizations of search results (even if the search results were otherwise
13   admissible, which they are not) violates the best evidence rule. See Fed. R. Evid.
14   1002.
15           Objection to paragraphs 10 and 11 in the declaration of Rob Wallace on the
16   grounds that he has failed to lay any foundation as to what it is “almost certain” a
17   consumer conducting a hypothetical search is “likely” to see (paragraph 10) or what a
18   consumer “would almost certainly be presented with” or “would be likely to be
19   presented with” (paragraph 11). See Fed. R. Evid. 602.
20           Separate Statement Paragraph 50:
21           Objection to Exhibits J and K to the declaration of Alex McIntosh and Exhibit
22   B to the declaration of Rob Wallace on the grounds that neither declarant has laid an
23   adequate foundation for or established the authenticity of the exhibits. See Fed. R.
24   Evid. 602, 901. For example, Google advises that its search results are influenced by
25   and based on, among other things, the user’s “past Search history.” See
26   https://www.google.com/search/howsearchworks/ algorithms/ (last visited Aug. 15,
27   2021) (“we may also personalize your results using information about your recent
28   Search activity”). Mr. McIntosh and Mr. Wallace have failed to lay an adequate
                                             -9-
      DEFENDANT THRIVE CAUSEMETICS, INC.’S MEMORANDUM IN SUPPORT OF EVIDENTIARY
      OBJECTIONS IN OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 62 Filed 08/23/21 Page 10 of 16 Page ID #:3038



 1   (indeed, any) foundation as they conducted the referenced searches, including whether
 2   their prior search history included searches targeting TCI or its founder, or whether
 3   such search history is representative of any/every member of the public. Other
 4   foundational and authenticating information, such as date and time, is also lacking.
 5   See, e.g., Smets v. Winter, No. CV 05-06461 DDP (FMOx), 2008 WL 4381618, at
 6   *4(C.D. Cal. Sept. 25, 2008) (excluding internet printouts on foundation and
 7   authenticity grounds when proponent failed to provide information regarding
 8   circumstances of printing, including dates).
 9         Objection to paragraphs 41 and 42 in the Declaration of Alex McIntosh on the
10   ground that the best evidence of any authenticated search results for which a proper
11   foundation could be laid are the results themselves; Mr. McIntosh’s characterizations
12   of search results (even if the search results were otherwise admissible, which they are
13   not) violates the best evidence rule. See Fed. R. Evid. 1002.
14         Objection to paragraph 43 in the Declaration of Alex McIntosh on foundation,
15   authenticity, and best evidence grounds to the extent he relies on Exhibits J and K and
16   paragraphs 41 and 42 for the reasons set forth above. See Fed. R. Evid. 602, 901,
17   1002. Further objection to paragraph 43 in the declaration of Alex McIntosh on
18   foundation grounds in that he lacks foundation to speculate about what may happen
19   “[i]f someone hears from a friend” about TNC, about what the “chances are” that a
20   person may use a particular search engine or employ a particular search strategy, or
21   about any search results that would be returned in his hypothetical scenario. See Fed.
22   R. Evid. 602.
23         Objection to paragraph 10 in the Declaration of Rob Wallace on foundation,
24   authenticity, and best evidence grounds to the extent he relies on Exhibit B for the
25   reasons set forth above (including the “Examples” from Exhibit B depicted in
26   paragraph 10). See Fed. R. Evid. 602, 901, 1002. Further objection to paragraph 10
27   in the Declaration of Rob Wallace on foundation grounds in that he lacks foundation
28
                                               -10-
      DEFENDANT THRIVE CAUSEMETICS, INC.’S MEMORANDUM IN SUPPORT OF EVIDENTIARY
      OBJECTIONS IN OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 62 Filed 08/23/21 Page 11 of 16 Page ID #:3039



 1   to testify as to what is “almost certain” a consumer conducting a hypothetical search is
 2   “likely” to see. See Fed. R. Evid. 602.
 3         Separate Statement Paragraph 52:
 4         Objection to Exhibit L to the Declaration of Alex McIntosh (and to paragraph
 5   44 in that declaration, which relies exclusively on Exhibit L) on the ground that Mr.
 6   McIntosh has not laid an adequate foundation for or established the authenticity of the
 7   exhibit. See Fed. R. Evid. 602, 901. For example, Amazon advises that its search
 8   results are influenced by and based on, among other things, the user’s “personal
 9   information,” which includes all past search history. See
10   https://www.amazon.com/gp/help/
11   customer/display.html?nodeId=GX7NJQ4ZB8MHFRNJ (last visited Aug. 15, 2021)
12   (“We use your personal information to recommend features, products, and services
13   that might be of interest to you, identify your preferences, and personalize your
14   experience with Amazon Services.”). Mr. McIntosh has failed to lay an adequate
15   (indeed, any) foundation as to the referenced searches, including whether the prior
16   search history on the device that was used included searches targeting TCI or its
17   founder, or whether such search history is representative of any/every member of the
18   public. Indeed, Mr. McIntosh does not even state that he conducted the searches.
19   Other foundational and authenticating information, such as date and time, is also
20   lacking. See, e.g., Smets v. Winter, No. CV 05-06461 DDP (FMOx), 2008 WL
21   4381618, at *4 (C.D. Cal. Sept. 25, 2008) (excluding internet printouts on foundation
22   and authenticity grounds when proponent failed to provide information regarding
23   circumstances of printing, including dates).
24         Separate Statement Paragraph 55:
25         Objection to Exhibit G to the Declaration of Alex McIntosh on the grounds that
26   Mr. McIntosh has not laid an adequate foundation for or established the authenticity of
27   the exhibit. See Fed. R. Evid. 602, 901. Indeed, Mr. McIntosh does not even state
28   that he accessed and printed the relevant webpages, and other foundational and
                                               -11-
      DEFENDANT THRIVE CAUSEMETICS, INC.’S MEMORANDUM IN SUPPORT OF EVIDENTIARY
      OBJECTIONS IN OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 62 Filed 08/23/21 Page 12 of 16 Page ID #:3040



 1   authenticating information, such as date and time on which the pages were accessed
 2   (and in the case of the first page, at MCINTOSH 28, any web address), is also lacking.
 3   See, e.g., Smets v. Winter, No. CV 05-06461 DDP (FMOx), 2008 WL 4381618, at *4
 4   (C.D. Cal. Sept. 25, 2008) (excluding internet printouts on foundation and authenticity
 5   grounds when proponent failed to provide information regarding circumstances of
 6   printing, including dates).
 7           Objection to paragraph 38 in the Declaration of Alex McIntosh on foundation
 8   and authenticity grounds to the extent he relies on Exhibit G for the reasons set forth
 9   above. See Fed. R. Evid. 602, 901. Further objection to paragraph 38 in the
10   Declaration of Alex McIntosh on the ground that the best evidence of a webpage for
11   which a proper foundation could be laid is the webpage itself; Mr. McIntosh’s
12   testimony as to the contents of the webpages (even if the webpages were otherwise
13   admissible, which they are not) violates the best evidence rule. See Fed. R. Evid.
14   1002.
15           Separate Statement Paragraph 56:
16           Objection to Exhibit H to the Declaration of Alex McIntosh on the grounds that
17   Mr. McIntosh has not laid an adequate foundation for or established the authenticity of
18   the exhibit, or for the assertion that Walmart was responsible for the allegedly
19   erroneous listing. See Fed. R. Evid. 602, 901. Indeed, Mr. McIntosh does not even
20   state that he accessed and printed the relevant webpage, and other foundational and
21   authenticating information, such as date and time on which the page was accessed and
22   any web address, is also lacking. See, e.g., Smets v. Winter, No. CV 05-06461 DDP
23   (FMOx), 2008 WL 4381618, at *4 (C.D. Cal. Sept. 25, 2008) (excluding internet
24   printouts on foundation and authenticity grounds when proponent failed to provide
25   information regarding circumstances of printing, including dates).
26           Objection to paragraph 39 in the Declaration of Alex McIntosh on foundation
27   and authenticity grounds to the extent he relies on Exhibit H for the reasons set forth
28   above. See Fed. R. Evid. 602, 901. Further objection to paragraph 39 in the
                                             -12-
      DEFENDANT THRIVE CAUSEMETICS, INC.’S MEMORANDUM IN SUPPORT OF EVIDENTIARY
      OBJECTIONS IN OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 62 Filed 08/23/21 Page 13 of 16 Page ID #:3041



 1   Declaration of Alex McIntosh on the ground that the best evidence of a webpage for
 2   which a proper foundation could be laid is the webpage itself; Mr. McIntosh’s
 3   testimony as to the contents of the webpage (even if the webpage were otherwise
 4   admissible, which it is not) violates the best evidence rule. See Fed. R. Evid. 1002.
 5         Separate Statement Paragraph 57:
 6         Objection to Exhibit I to the Declaration of Alex McIntosh on the grounds that
 7   Mr. McIntosh has not laid an adequate foundation for or established the authenticity of
 8   the exhibit. See Fed. R. Evid. 602, 901. Indeed, Mr. McIntosh does not even state
 9   that he accessed and printed the relevant webpage, and other foundational and
10   authenticating information, such as date and time on which the page was accessed and
11   any web address, is also lacking. See, e.g., Smets v. Winter, No. CV 05-06461 DDP
12   (FMOx), 2008 WL 4381618, at *4 (C.D. Cal. Sept. 25, 2008) (excluding internet
13   printouts on foundation and authenticity grounds when proponent failed to provide
14   information regarding circumstances of printing, including dates).
15         Objection to paragraph 40 in the Declaration of Alex McIntosh on foundation
16   and authenticity grounds to the extent he relies on Exhibit I for the reasons set forth
17   above. See Fed. R. Evid. 602, 901. Further objection to paragraph 40 in the
18   declaration of Alex McIntosh on the ground that the best evidence of a webpage for
19   which a proper foundation could be laid is the webpage itself; Mr. McIntosh’s
20   testimony as to the contents of the webpage (even if the webpage were otherwise
21   admissible, which it is not) violates the best evidence rule. See Fed. R. Evid. 1002.
22         Separate Statement Paragraph 58:
23         Objection to paragraph 45 in the Declaration of Alex McIntosh on foundation
24   and authenticity grounds to the extent Mr. McIntosh purports to testify as to whether
25   Ms. Ertz was “confused” and what she “believed.” See Fed. R. Evid. 602, 901.
26   Further objection to paragraph 45 in the Declaration of Alex McIntosh on the ground
27   that the best evidence of Ms. Ertz’s e-mail is the e-mail itself; Mr. McIntosh’s
28
                                                -13-
      DEFENDANT THRIVE CAUSEMETICS, INC.’S MEMORANDUM IN SUPPORT OF EVIDENTIARY
      OBJECTIONS IN OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 62 Filed 08/23/21 Page 14 of 16 Page ID #:3042



 1   testimony as to the contents of the e-mail violates the best evidence rule. See Fed. R.
 2   Evid. 1002.
 3          Objection to paragraph 46 in the Declaration of Alex McIntosh as to the basis
 4   that a proposed partnership with the Ertzes was “nixed.” Mr. McIntosh has not laid
 5   any foundation for his declaration testimony in that regard, see Fed. R. Evid. 602, and
 6   to the extent it is based on a statement that was made to him by Ms. Ertz or the Ertz’s
 7   agent (i.e., that Ms. Ertz or the Ertz’s agent told Mr. McIntosh that they would not
 8   enter into a partnership with TNC due to “confusion and the complications it might
 9   create”), it is inadmissible hearsay and no exception is applicable, see Fed. R. Evid.
10   802.
11          Separate Statement Paragraph 59:
12          Objection to paragraph 9 in the Declaration of Rob Wallace and Exhibit A to
13   the Declaration of Rob Wallace on the ground that the survey described in that
14   paragraph and exhibit fails to meet the foundational requirements for a proper
15   consumer survey. See Fed. R. Evid. 602; see also J. Thomas McCarthy, McCarthy on
16   Trademarks and Unfair Competition, § 32:181 (5th ed.) (identifying foundational
17   requirements for survey evidence). As set forth more fully in the Declaration of
18   Itamar Simoson filed concurrently herewith, critical flaws in the survey design and
19   questions asked by Mr. Wallace demonstrate that the survey was not conducted in
20   accordance with accepted principles of survey research, and thus lacks foundation.
21   See Declaration of Itamar Simonson ¶¶ 10-21, Ex. A.
22          Separate Statement Paragraph 61:
23          Objection to Exhibits J and K to the Declaration of Alex McIntosh and Exhibit
24   B to the Declaration of Rob Wallace on the grounds that neither declarant has laid an
25   adequate foundation for or established the authenticity of the exhibits. See Fed. R.
26   Evid. 602, 901. For example, Google advises that its search results are influenced by
27   and based on, among other things, the user’s “past Search history.” See
28   https://www.google.com/search/howsearchworks/ algorithms/ (last visited Aug. 15,
                                          -14-
      DEFENDANT THRIVE CAUSEMETICS, INC.’S MEMORANDUM IN SUPPORT OF EVIDENTIARY
      OBJECTIONS IN OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 62 Filed 08/23/21 Page 15 of 16 Page ID #:3043



 1   2021) (“we may also personalize your results using information about your recent
 2   Search activity”). Mr. McIntosh and Mr. Wallace have failed to lay an adequate
 3   (indeed, any) foundation as they conducted the referenced searches, including whether
 4   their prior search history included searches targeting TCI or its founder, or whether
 5   such search history is representative of any/every member of the public. Other
 6   foundational and authenticating information, such as date and time, is also lacking.
 7   See, e.g., Smets v. Winter, No. CV 05-06461 DDP (FMOx), 2008 WL 4381618, at *4
 8   (C.D. Cal. Sept. 25, 2008) (excluding internet printouts on foundation and authenticity
 9   grounds when proponent failed to provide information regarding circumstances of
10   printing, including dates).
11         Separate Statement Paragraph 62:
12         Objection to paragraph 19 in the Declaration of Alex McIntosh on the ground
13   that the best evidence of TNC’s alleged use of the term “Thrive Tribe” in its brand
14   messaging and advertising – “extensively” or otherwise – is the brand messaging and
15   advertising itself; Mr. McIntosh’s characterization of those materials violates the best
16   evidence rule. See Fed. R. Evid. 1002.
17         Separate Statement Paragraph 71:
18         Objection to paragraph 6 in the Declaration of David Drews and Exhibit A to
19   the Declaration of David Drews on the grounds that he lacks foundation for his
20   calculation of “[c]orrective advertising damages,” which he states is based solely on
21   taking 25% of TCI’s advertising expenditures. See Fed. R. Evid. 602. An adequate
22   foundation for corrective advertising damages requires, at a minimum, evidence of
23   amounts spent by TNC on putative corrective advertising (there is none) and/or
24   evidence respecting the value and alleged devaluation of TNC’s mark (there is none).
25   See Def.’s Mem. in Supp. of Def.’s Mot. for Summ. J. (ECF No. 37-1) at 11:15-14:3.
26         Separate Statement Paragraph 72:
27         Objection to paragraph 6 in the Declaration of David Drews and Exhibit A to
28   the Declaration of David Drews on the grounds that he lacks foundation for his
                                             -15-
      DEFENDANT THRIVE CAUSEMETICS, INC.’S MEMORANDUM IN SUPPORT OF EVIDENTIARY
      OBJECTIONS IN OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 62 Filed 08/23/21 Page 16 of 16 Page ID #:3044



 1   calculation of “[c]orrective advertising damages,” which he states is based solely on
 2   taking 25% of TCI’s advertising expenditures. See Fed. R. Evid. 602. An adequate
 3   foundation for corrective advertising damages requires, at a minimum, evidence of
 4   amounts spent by TNC on putative corrective advertising (there is none) and/or
 5   evidence respecting the value and alleged devaluation of TNC’s mark (there is none).
 6   See Def.’s Mem. in Supp. of Def.’s Mot. for Summ. J. (ECF No. 37-1) at 11:15-14:3.
 7         Separate Statement Paragraph 73:
 8         Objection to paragraph 49 in the Declaration of Alex McIntosh on the grounds
 9   that Mr. McIntosh lacks foundation for any of the conclusory and argumentative
10   statements in that paragraph (including the phrases “continue to compete,” “same
11   market,” and “same types of goods,” and “exacerbate the consumer confusion
12   problem”), see Fed. R. Evid. 602, and his prediction regarding consumer confusion
13   constitutes impermissible opinion testimony from a lay witness, including because it
14   is not rationally based on Mr. McIntosh’s own perception, see Fed. R. Evid. 701.
15
     DATED: August 23, 2021                 SIDLEY AUSTIN LLP
16
17                                         By: /s/ Rollin A. Ransom
                                             Rollin A. Ransom
18
                                           Attorneys for Defendant
19                                         Thrive Causemetics, Inc.
20
21
22
23
24
25
26
27
28
                                              -16-
      DEFENDANT THRIVE CAUSEMETICS, INC.’S MEMORANDUM IN SUPPORT OF EVIDENTIARY
      OBJECTIONS IN OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
